Title: James Madison to Edward Coles, 23 February 1827
From: Madison, James
To: Coles, Edward


                        
                            
                                My dear Sir
                            
                            
                                
                                    Montpr.
                                
                                 Feby. 23. 1827
                            
                        
                        I have this moment recd. your kind letter of the 17th. You seem to have attached more importance to my letter
                            than it required. It would nevertheless have been very grateful to us to have had 2 or 3 days carved for us out of your
                            allowance for Washington. We thank you much for your readiness to be of service to us at Philada. The best you render will
                            be that of increasing the pleasure of your promised visit, by having our son for your companion. Give our love to him and
                            so say to him. Let us hear from you, as soon as you can make it convenient and in the mean time be assured of our most
                            affectionate regards
                        
                            
                                James Madison
                            
                        
                    